Citation Nr: 0722856	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the left lower extremity claimed as 
circulatory disorder.

2.  Entitlement to service connection for a neck condition 
with bilateral numbness in the arms and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2003 and May 2004 rating decisions by which the RO 
denied entitlement to the benefits sought herein.


FINDINGS OF FACT

1.  PVD of the left lower extremity is not shown to be 
related to the veteran's active duty service.

2.  A neck condition with bilateral numbness in the arms and 
hands is not shown to be related to the veteran's active duty 
service. 


CONCLUSIONS OF LAW

1.  PVD of the left lower extremity is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A neck condition with bilateral numbness in the arms and 
hands is not due to disease or injury that was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in May 2003 and January 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  There is no 
indication that any relevant evidence is missing from the 
claims file.  The Board has also considered whether a VA 
medical examination or opinion should be obtained and 
concluded that no examination is necessary.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board explains its rationale 
in the body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

No PVD, circulatory disorders, or disorders of the neck, 
arms, and hands were noted on entry into service and on 
separation from service.  

In October 1971, the veteran complained of a swollen knee and 
a skin rash.  No knee pathology was found, but tinea 
versicolor and athlete's foot were diagnosed.  That month, 
tendonitis of the left foot was diagnosed.  In November 1971, 
pes planus was diagnosed.  

In July 1972, the veteran reported a sore right wrist.  Minor 
ligament strain was suspected.  

In September 1972, the veteran sought treatment for bilateral 
foot trouble.  

In March 1973, the veteran complained of blisters, corns, and 
calluses of the feet.  In October 1973, the veteran 
complained of wart-like growths on the hands and feet, and 
the veteran asserted that he had limited movement of the ring 
finger joint.  Various forms of tinea and pseudofolliculitis 
were diagnosed.  Also in October 1973, the veteran injured 
his left shoulder playing football.  

In November 1973, the veteran complained of bilateral foot 
numbness.  The veteran's feet were swollen with calluses on 
the soles.  No diagnosis was made.

On May 1974 VA medical examination, the veteran complained of 
pain in the feet and "problems with the hands."  The 
cardiovascular and the nervous systems were found to be 
normal.  

An October 1991 VA progress note revealed that pulses were 
present bilaterally but weak on the left.  

A January 1992 VA medical record reveals a diagnosis of PVD.  
In March 1992, the veteran underwent a femoral artery bypass 
graft.

An April 1992 VA medical examination report reflects that the 
veteran reported left lower extremity pain and other symptoms 
since 1971 after falling during basic training.  The examiner 
diagnosed flexible pes planus and contracted digits 
bilaterally.  

An August 2002 VA progress note regarding the cervical spine 
showed possible cervical radiculopathy and radiologic 
evidence of good alignment of the cervical spine and no 
narrowing of the disc spaces.

In December 2002, a likely diagnosis of carpal tunnel 
syndrome was assessed.  

A December 2002 VA neurologic progress note reflects that the 
veteran reported neck pain that had its onset three years 
prior that radiated into the upper extremities and shoulders.  
The examiner assessed probable carpal tunnel syndrome and 
cervical radiculopathy still on differential with no clinical 
findings to suggest it.  

In February 2003, a VA examiner diagnosed upper extremity 
numbness and pain.

A January 2004 private medical examination report revealed 
complaints of pain in the elbows, wrists, shoulders, hands, 
and feet.  Upon examination, the physician diagnosed plantar 
warts, left status post aorto-femoral leg bypass, and 
residual strain of the upper and lower extremities.

In July 2004, the veteran presented with complaints of neck 
and arm pain with some numbness that began three years 
before.  He also complained of weakness in the arms.  He 
reported difficulty with fine motor skills such as buttoning 
his shirt.  A magnetic resonance imaging showed stenosis at 
C5-6.  

Discussion

PVD of the left lower extremity claimed as circulatory 
disorder

Contrary to the veteran's assertions, the service medical 
records do not reflect a fall and ensuing injuries during 
service.  In any event, the veteran is not competent to 
render medical diagnoses and opinions upon which the Board 
may rely, and he cannot provide an opinion relating his 
claimed PVD of the left lower extremity to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The service medical records, moreover, do not suggest a 
diagnosis of PVD of the left lower extremity, and the May 
1974 VA medical examination report does not contain a 
diagnosis of PVD of the left lower extremity.  Indeed, the 
circulatory system was found to be normal.  There is no 
evidence of PVD of the left lower extremity until 
approximately 1991.  Because the disability which the veteran 
claims appears to have had its onset many years after service 
and because no competent medical evidence suggests a nexus 
between it and service, service connection for PVD of the 
left lower extremity is not warranted.  38 C.F.R. § 3.303.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's PVD of the left lower extremity to service, a 
medical opinion regarding whether the claimed disability is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Neck condition with bilateral numbness in the arms and hands

The service medical records are silent as to a condition of 
the neck and upper extremities.  Current medical evidence 
reveals carpal tunnel syndrome and possible cervical 
radiculopathy.  The veteran himself has asserted that these 
symptoms had their onset at the end of the 1990's or later.  
The veteran was discharged from service in 1974.  Thus, his 
claimed disability manifested at least a quarter of a century 
after separation.  Because the claimed disability originated 
well after service, service connection for a neck condition 
with bilateral numbness in the arms and hands is denied.  
38 C.F.R. § 3.303.  There is no demonstrated nexus between 
the claimed disability and service.  

To the extent that the veteran believes the alleged 
disability is related to a fall or any other incident in 
service, the Board cannot credit his opinion because he is no 
shown to possess any medical expertise.  Espiritu, supra.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate, the 
veteran's claimed neck condition with bilateral numbness of 
the arms and hands to service a medical opinion regarding 
whether the veteran's neck condition with bilateral numbness 
in the arms and hands is directly related to service would be 
of no value in this case.  VA is not required to provide the 
veteran's claimed neck condition with bilateral numbness in 
the arms and hands to service assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Because there is no competent medical evidence in the 
veteran's favor, the preponderance of the evidence is against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


